PER CURIAM.
Liron Edwards appeals from the judgment entered on his convictions after a jury trial for one count of first-degree robbery, two counts of second-degree robbery and one count of armed criminal action. There was no error in the joinder of these offenses nor the giving of the hammer instruction. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).